



Exhibit 10.6.1


Amendment Number 1 to the
Eversource Deferred Compensation Plan


Effective February 7, 2018, the Eversource Deferred Compensation Plan is amended
as follows:
1.
The definition of “Eligible Trustee” in Article 2 is hereby amended to remove
“an” and add “a non-Employee” and shall read as follows:

““Eligible Trustee” means any person serving as a non-employee Eversource Energy
Trustee for a particular Plan Year.”
2.
Article 4.5 (A) is hereby amended to add the percentage amount of any annual
Equity Award granted to be automatically deferred and shall read as follows:

“(A) Trustee Equity Award. An Eligible Trustee automatically shall be deemed to
elect deferral of fifty percent of any annual Equity Award granted as part of
the retainer for Board service for any Plan Year, and may, subject to such rules
as the Trustees may adopt from time to time, elect to defer or not defer part or
all of the remaining fifty percent of such annual Equity Award.”


3.
Article 4.6 (B) is hereby amended to add reference to Equity with respect to
deferral elections and shall read as follows:

“(B) Trustee Participants. A Trustee Participant’s Cash and Equity Award
Deferral elections for a Particular Year shall terminate as to further deferrals
for such Plan Year if such Participant (i) becomes Disabled during such Plan
Year, or (ii) receives an Emergency Benefit under the Plan during such Plan
Year.”


4.
Article 6.2 (A) is hereby amended to clarify the distribution time of a properly
deferred Trustee Participant Equity Award and shall read as follows:

“(A) Affirmative Elections by Participants. All distributions from all Employee
Participant Accounts and Trustee Participant Cash Retainer Deferral Accounts
hereunder shall be made within 60 days of the Participant’s End Termination Date
unless other permitted by the Plan Administrator and properly elected in the
Participant’s Enrollment Agreement. Distributions from Trustee Participant
Equity Deferral Accounts shall be made on the tenth day of January in the year
following the Trustee’s Termination Date unless otherwise permitted by the Plan
Administrator and properly elected in the Trustee Participant’s Enrollment
Agreement. No Enrollment Agreement shall elect a distribution date sooner than 3
years after the Plan Year for which the deferral is to occur (or earlier
termination of Service).”


5.
Article 6.2 (B) is hereby deleted in its entirety and Article 6.2 (C) is renamed
Article 6.2 (B).

6.Article 7.2 is hereby amended by deleting the words “within 90 days” and
substituting therein “at the election of the Participant’s beneficiary, but in
no event later than December 31 of the year following the Participant’s death”.
EVERSOURCE ENERGY SERVICE COMPANY




_________________________________________
Christine M. Carmody
Executive Vice President - Human Resources and
Information Technology



